UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12626 A. Full Title of the plan and the address of the plan, if different from that of the issuer named below: EASTMAN INVESTMENT AND EMPLOYEE STOCK OWNERSHIP PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: EASTMAN CHEMICAL COMPANY 200 S. Wilcox Drive Kingsport, Tennessee37662 Eastman Investment and Employee Stock Ownership Plan Table of Contents Report of Independent Registered Public Accounting Firm 1 Basic Financial Statements: Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 – 18 Additional Information (Note A): 19 Schedule of Assets (Held at End of Year) Signatures 35 Exhibits 36 Note A: Other supplemental schedules required by Section 2520.10310 of the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 ("ERISA") have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm Tothe Participants and Administrator of Eastman Investment and Employee Stock Ownership Plan In our opinion, the accompanying statements of net assets available for benefits and the related statements of changes in net assets available for benefits present fairly, in all material respects, the net assets available for benefits of Eastman Investment and Employee Stock Ownership Plan(the "Plan") at December 31, 2009and December 31, 2008, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplementalSchedule of Assets (Held at End of Year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Cincinnati, Ohio June 29, 2010 1 Eastman Investment and Employee Stock Ownership Plan Statements of Net Assets Available for Benefits December 31, 2009 and December 31, 2008 (in thousands) December 31, December 31, Non- Non- Participant participant Participant participant Directed Directed Total Directed Directed Total Assets Investments at fair value $ Receivables: Sponsor Other Total assets Liabilities Accrued expenses 60 37 97 15 14 29 Other liabilities Total liabilities Adjustment from fair value to contract value for fully benefit-responsive investment contracts Net assets available for plan benefits $ The accompanying notes are an integral part of these financial statements. 2 Eastman Investment and Employee Stock Ownership Plan Statements of Changes in Net Assets Available for Benefits For the Periods Ended December 31, 2009 and December 31, 2008 (in thousands) December 31, 2009 December 31, 2008 Non- Non- Participant participant Participant participant Directed Directed Total Directed Directed Total Additions to net assets: Investment income (loss) Interest $ Dividends Net appreciation (depreciation) in fair value of investments Net investment gain (loss) Participant contributions Plan Sponsor contributions Total additions Deductions from net assets: Distributions to and withdrawals by participants Administrative expenses Total deductions Interfund transfers, net Net increase (decrease) in net assets Net assets available for benefits at beginning of period Net assets available for plan benefits at end of period $ The accompanying notes are an integral part of these financial statements. 3 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements 1. DESCRIPTION OF PLAN The Eastman Investment and Employee Stock Ownership Plan (the "Plan") is a defined contribution plan of a controlled group of corporations consisting of Eastman Chemical Company and certain of its wholly-owned subsidiaries operating in the United States ("Eastman", the "Company" or the "Plan Sponsor").The Plan is organized pursuant to Sections 401(a) and (k) and Section 4975(e) (7) of the Internal Revenue Code ("IRC").All United States employees of Eastman, with the exception of certain limited service and special program employees, and employees covered by a collective bargaining agreement with the Company, unless the collective bargaining agreement or the Plan specifically provides for participation, are eligible to participate in the Plan on their first day of employment with Eastman.The Plan was adopted by Eastman, the Plan Sponsor, on January 1, 1994 and is subject to the Employee Retirement Income Security Act of 1974 ("ERISA").The Plan is administered by the Investment Plan Committee ("IPCO"), which is the Plan Administrator and is comprised of Eastman employees.The Plan has trusts which are administered by the Fidelity Management Trust Company (the "Trustee").The trusts include the Eastman Chemical Trust and the Eastman Stock Ownership Plan ("ESOP") Trust. Since the inception of the Plan, money in the forfeiture account is available to be used both to offset future Company contributions and for various administrative expenses of the Plan.The balance of the forfeiture account at December 31, 2009 and 2008 was $31,000 and $26,000, respectively.There were no forfeitures used in 2009 or 2008. On or after January 1, 2007, each eligible employee hired by the Company will, in addition to the Retirement Savings Contribution ("RSC"), be automatically enrolled as a participant in the Eastman Investment Plan ("EIP") portion of the Plan.The participants will be deemed to have elected to defer 7% of their qualifying compensation each pay period to the EIP portion of the Plan, unless they affirmatively decline or they elect to contribute a percentage other than 7%.Each participant will also be eligible to receive a matching contribution from the Company equal to 50% of the first 7% of their pay that they contribute to the Plan each pay period. An automatic 1% increase to deferral rates occurs each year on April 1 for all participants starting after January 1, 2007, until the participant's deferral reaches 10%.Participants may opt out of this increase. For additional information regarding the Plan, see the complete Plan documents. Contributions and vesting Contributions to the Plan are made through two separate provisions: (a) deferral of qualifying compensation and (b) contributions by the Plan Sponsor of cash or its common stock to the participants' accounts as determined by the Compensation and Management Development Committee of the Board of Directors of Eastman. 4 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements The Plan includes a salary deferral provision allowing eligible employees to defer up to 40% of qualifying compensation, as defined in the Plan, up to the statutory limit of $16,500 for 2009 as permitted by the IRC.For the catch-up salary deferral, an eligible employee who has attained age 50 before the close of the calendar year was allowed to defer up to 35% of qualifying compensation, as defined in the Plan, for 2009 up to certain IRC limitations.Plan Sponsor contributions are also subject to certain other limitations.Participants' salary deferrals are contributed to the Plan by Eastman on behalf of theparticipants.The Plan's Trustee invests amounts contributed to the Plan, as designated by the participant, in common stock of Eastman, various growth and income mutual funds, and/or interest in a guaranteed investment contract fund (see Notes 6 and 7).Generally, participants may transfer amounts among the funds on any business day.Additionally, participants may diversify amounts from their ESOP Fund account within the Plan (see Note 10).Each participant is at all times 100% vested in their account, with the exception of amounts transferred from other plans, which continue to be subject to the former plans' vesting requirements. The Plan requires for the RSC to be contributed either to the ESOP Fund for employees' first five RSC contributions or into other Plan funds, as directed by the participant, for participants with more than five RSC contributions.For participants with more than five RSC contributions, the RSC is allocated to participant-directed funds in accordance with each participant's investment elections at such time as the RSC is made. Plan Sponsor contributions may be paid at any time during the plan year and subsequent to such plan year through the due date for filing the Company's federal income tax return, including any extensions.Contributions may be paid to the ESOP Fund in cash or shares of Eastman common stock and are deposited in the Company contribution account.Allocations to the participants' accounts from the Company contribution account will be made each plan year to participants who are eligible employees on the date designated by the Company.Participants are not permitted to make contributions to the ESOP Fund. Employees may elect to transfer, into any of the Plan's fund options, balances received from (1) lump sum payouts from the Eastman Retirement Assistance Plan, a qualified defined benefit plan also sponsored by Eastman Chemical Company, (2) a former employer's 401(a) and 401(k) plan, or (3) an employee's individual retirement account containing amounts received from a qualified defined contribution plan under Section 401(a) and 401(k) of the IRC.All rollover contributions into the Plan must meet the applicable Internal Revenue Service requirements. Loans The IPCO may grant a loan of at least $1,000 to a participant provided that the aggregate of the participants' loans outstanding does not exceed the lesser of (i) $50,000 reduced by the excess, if any, of (a) the participant's highest outstanding loan balance from the preceding 12 months over (b) the outstanding total loan balance of loans from the Plan on the date on which the loan was made, or (ii) 50% of the non-forfeitable portion of the participant's account.In accordance with the Plan provisions, the rate of interest on new participant loans approximates current market rates.The term of any loan is determined by IPCO and shall not exceed five years.Loans transferred to the Plan from the Eastman Resins, Inc. Employees' Growth Sharing Plan carry terms applicable under that Plan.At December 31, 2009, $32.8 million in loans were outstanding for terms of 5 to 119 months and interest rates ranging from 4.25% to 10.50%.At December 31, 2008, $31.3 million in loans were outstanding for terms from 4 to 119 months and interest rates ranging from 4.25% to 10.50%. 5 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements Distributions Distributions from the Plan require the approval of IPCO or its designee and are made under the following circumstances: · Upon attaining age 59½, a participant may elect to receive a lump sum cash distribution of their total or partial account value while still actively employed. · Upon separation of service from Eastman for any reason except death, the full value of a participant's account is distributed in a lump sum payment for those participants whose account value is less than or equal to $1,000.Separated participants with accounts in excess of $1,000 may elect either (i) to defer distribution until a later date but, in no event, later than April 1 of the calendar year following the year a participant attains age 70½ or (ii) immediate lump-sum distribution of the participant's account or, at the election of the participant, distributions in monthly or annual installments.Participants in the Eastman Stock Fund or ESOP Fund may elect a lump sum distribution in Eastman common stock. In the event of death, the value of a participant's account is paid in a lump sum if the designated beneficiary is not the surviving spouse or if the account value is less than or equal to $1,000.If the beneficiary is a surviving spouse and the participant account value exceeds $1,000, payment will be made in either a lump-sum amount or, at the election of the surviving spouse, in monthly or annual installments. · Distributions to participants shall commence in the year following the year a participant attains age 70½, unless the participant has terminated his or her service with the Company. · Approval of hardship withdrawals will only be granted in order to meet obligations relating to the payment of substantial out-of-pocket medical expenses, the purchase of a primary residence, the payment of tuition or other post-secondary educational expenses, or payments to prevent eviction or foreclosure.They are also granted for payment of funeral expenses for a deceased parent, spouse or child of the participant, or payment of expenses for repair or damage to the participants' principal residence.Hardship withdrawals may not exceed the value of the participant's accounts in the Plan on the date of withdrawal. · The Trustee is authorized to honor qualified domestic relation orders issued and served in accordance with Section 414(p) of the IRC. 6 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements Investment of ESOP Fund Assets ESOP Fund assets are invested primarily in Eastman common stock.However, at IPCO's discretion, funds may also be invested in other securities or held in cash. Investment assets can be acquired by the ESOP Fund in three ways: · The Company may make a direct contribution of cash to the ESOP Fund, which would then be used to purchase Eastman common stock or other securities. · The Company may contribute shares of Eastman common stock directly to the ESOP Fund. · The Company may direct the Trustee to obtain a loan to purchase securities (i.e., leveraged ESOP).Until the loan is repaid, securities acquired with the respective loan process are not available to be allocated to participants' accounts and are maintained in a "Loan Suspense Account".On the last day of each plan year, a proportionate share of securities relating to loan amounts which have been repaid will be transferred out of the Loan Suspense Account and allocated to the accounts of ESOP Fund participants.The ESOP Fund currently is not a leveraged ESOP. Dividends attributable to the ESOP Fund IPCO may direct that Eastman common stock dividends attributable to the non-participant directed ESOP Fund be (a) allocated to the accounts of participants, (b) paid in cash to the participants on a nondiscriminatory basis, or (c) paid by the Company directly to participants.Alternatively, dividends received from Eastman common stock maintained in the Loan Suspense Account may be applied to reduce the related loan balance. Allocations to participants' ESOP Fund accounts Separate participant accounts are established to reflect each participant's interest in the ESOP Fund and are maintained under the unit value method of accounting.The ESOP Fund account maintained for each participant consists of: · Plan Sponsor contributions made or invested in shares of Eastman common stock. · Shares of Eastman common stock purchased with assets transferred to the ESOP Fund pursuant to the spin-off from Eastman Kodak Company and/or acquired with the proceeds of a loan released from the Loan Suspense Account. · An allocable share of short-term interest and money market funds held in the ESOP Fund for purposes of payment of expenses and similar purposes. · After-tax contributions transferred to the ESOP Fund pursuant to the spin-off from Eastman Kodak Company (such after-tax contributions are no longer permitted under the ESOP provisions). 7 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements The number of units allocated to a participant's account in any year is based on the ratio of the participant's compensation to the total compensation of all eligible employees entitled to share in the allocation for that plan year.In any year in which a Company contribution is made, a participant's allocation will not be less than one share of stock. Federal law limits the total annual contributions that may be made on a participant's behalf to all defined contribution and defined benefit plans offered by the Company.Participants will be notified if their total annual contribution is limited by this legal maximum. 2. SUMMARY OF ACCOUNTING POLICIES The following accounting policies, which conform to accounting principles generally accepted in the United States of America ("USGAAP"), have been used consistently in the preparation of the Plan's financial statements. Basis of accounting The Plan's financial statements are prepared on the accrual basis of accounting. As described by USGAAP, investment contracts held by a defined-contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan.As required by USGAAP, the Statement of Net Assets Available for Benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value.The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. Use of estimates The preparation of financial statements in conformity with USGAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosures of contingent assets and liabilities.Actual results could differ from those estimates. Investment policy and valuation The Plan's investments are stated at fair value.If available, quoted market prices are used to value investments.Investments in regulated investment companies are valued at the net asset value per share on the valuation date.Accrued interest, if any, on the underlying investments is added to the fair value of the investments for presentation purposes.Participant loans are valued at amortized cost, which represents fair value.See Note 8 for discussion of fair value measurements. For investments in the ESOP fund and the Eastman Stock Fund, the Trustee may keep any portion of participant and Plan Sponsor contributions temporarily in cash or liquid investments as it may deem advisable.All dividends, interest or gains derived from investment in each fund are reinvested in the respective fund by the Trustee. 8 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements The Managed Income Fund is reported at fair value as determined by the contract issuers.The Managed Income Fund is comprised of synthetic guaranteed investment contracts ("GICs") that include interests in commingled trusts or individual fixed income securities that are held in trust for the Plan.The Plan then enters into a benefit responsive wrapper contract with a third party such as a financial institution or an insurance company which guarantees the Plan a specific value and rate of return.The underlying securities are valued at quoted market prices.The wrap contracts are valued using the market value method (see Note 7). Purchases and sales of investments are recorded on a trade-date basis.Interest income is accrued when earned.Dividend income is recorded at the ex-dividend date. The Plan presents in the Statements of Changes in Net Assets Available for Benefits the net appreciation (depreciation) in the fair value of its investments which consists of the realized gains or losses and the unrealized appreciation (depreciation) on those investments. Payments to participants Benefit payments to participants are recorded when paid. Recent Accounting Pronouncements In June 2009, the Financial Accounting Standards Board ("FASB") issued guidance, "The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles".This codification became the source of authoritative USGAAP recognized by the FASB.This guidance was adopted by the Plan effective July 1, 2009 and had no impact on the Plan's Statements of Net Assets Available for Benefits or Statements of Changes in Net Assets Available for Benefits. In May 2009, subsequent events guidance was issued by the FASB, establishing the accounting of and disclosure standards for events that occur after the balance sheet date but before financial statements are issued or available to be issued.An amendment was issued in February 2010 which clarified which entities are required to evaluate subsequent events and the scope of the disclosure requirements related to subsequent events.The adoption of this accounting guidance did not have a material effect on the Plan's Statements of Net Assets Available for Benefits or Statements of Changes in Net Assets Available for Benefits. In April 2009, the FASB issued guidance for determining fair value when the volume and level of activity for the asset or liability have significantly decreased and guidance on identifying circumstances that indicate a transaction is not orderly.The Plan adopted the accounting guidance as of December 31, 2009.The adoption of this guidance did not have a material effect on the Plan's Statements of Net Assets Available for Benefits or Statements of Changes in Net Assets Available for Benefits. 9 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements 3. RISKS AND UNCERTAINTIES Investment securities are exposed to various risks, such as interest rate risk, market risk, and credit risk.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participant account balances and the amounts reported in the financial statements. 4. CONTRIBUTIONS Participant contributions represent qualifying compensation and other qualifying employee bonuses withheld from participating employees by Eastman and contributed to the Plan. Contributions are invested in the Plan's funds as directed by the participants, with the exception of the ESOP Fund, subject to ERISA funding limitations.The Plan has accrued sponsor contributions for participant-directed funds of $27.4 million and $30.4 million and for the non-participant-directed ESOP Fund of $4.5 million and $4.8 million at December 31, 2009 and 2008, respectively. 5. LOANS TO PARTICIPANTS The Plan Trustee makes loans to participants in accordance with Plan provisions.Loans made are accounted for as a transfer from the fund directed by the participant to the Loan Fund.The principal portion of loan repayments reduces the Loan Fund receivable.The principal and interest repaid are directed to funds to which the participant's current contributions are directed; the principal is accounted for as a transfer and the interest accounted for as income in the fund to which the participant's current contributions are directed.The Loan Fund's net assets and other changes in net assets are included in the participant-directed funds in the Statements of Net Assets and Changes in Net Assets Available for Benefits, respectively. Unless otherwise specified by the participant, loan proceeds will be withdrawn from the investment funds on a pro-rata basis.Outstanding loans at December 31, 2009 and 2008 were approximately $32.8 million and $31.3 million, respectively.Interest income earned on loans to participants is credited directly to the participants' accounts and was approximately $2.1 million and $2.5 million for 2009 and 2008, respectively. 10 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements 6. INVESTMENTS At December 31, 2009 and 2008, the Plan's assets were invested in Eastman Chemical Company common stock, mutual funds, and in synthetic investment contracts (see Note 7).Subject to certain limitations, participants are provided the option of directing their contributions among these investment options.The Plan also holds an interest in the non-participant directed Eastman ESOP Fund, which invests in Eastman Chemical Company common stock and short-term interest funds.The following table presents the fair value of investments by type. (Dollars in thousands) December 31, 2009 December 31, 2008 Cash $ $ Eastman Chemical Company Common Stock Mutual Funds Participant Loans Managed Income Fund Self Directed Brokerage Account Total $ $ The following investment options, which invest primarily in common stock of the Plan sponsor, were available to participants in 2009 and 2008: Eastman Stock Fund This participant-directed fund consists primarily of Eastman Class A common stock.Purchases and sales of Eastman stock are generally made on the open market on behalf of and as elected by Plan participants.During 2009, the Trustee purchased 2,549,200 shares of Eastman stock for the fund at an average price of $36.46 per share, and sold 3,651,800 shares of Eastman stock for the fund at an average price of $46.40 per share.During 2008, the Trustee purchased 3,208,000 shares of Eastman stock for the fund at an average price of $51.01 per share and sold 1,622,000 shares at an average price of $61.12 per share.Dividends paid from the Eastman Stock Fund totaled $4.6 million and $2.9 million in 2009 and 2008, respectively. Eastman ESOP Fund This non-participant directed fund consists primarily of Eastman Class A common stock.Purchases and sales of Eastman stock are generally made on the open market, on behalf of its participants and as directed by the Plan's guidelines.During 2009, the Trustee purchased 209,200 shares of Eastman stock for the fund at an average price of $23.95 per share, and sold 149,400 shares of Eastman stock for the fund at an average price of $43.44 per share.During 2008, the Trustee purchased 57,400 shares of Eastman stock for the fund at an average price of $66.69 per share, and sold 118,100 shares at an average price of $63.04 per share. 11 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements At December 31, 2009 and 2008, the following investments represented 5% or greater of ending net assets: (in thousands) December 31, 2009 Shares Fair value Eastman Chemical Company Common Stock, Participant Directed $ Eastman Chemical Company Common Stock, Non Participant Directed Fidelity Contrafund US Treasury Note/Bond (USTN 1% 12/31/11) (in thousands) December 31, 2008 Shares Fair value Eastman Chemical Company Common Stock, Participant Directed $ Eastman Chemical Company Common Stock, Non Participant Directed Fidelity Contrafund During 2009 and 2008, the Plan's investments (including investments bought, sold and held during the year) appreciated/(depreciated) as follows: (Dollars in thousands) Net Appreciation Net Appreciation (Depreciation) (Depreciation) December 31, 2009 December 31, 2008 Eastman Chemical Company Common Stock,Non Participant Directed $ $ Eastman Chemical Company Common Stock,Participant Directed Mutual Funds and Other Total $ $ 12 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements 7. INSURANCE CONTRACTS The Plan invests in the Managed Income Fund (the "Fund"), which invests in synthetic guaranteed investment contracts ("GICs").The term "synthetic" investment contract is used to describe a variety of investment contracts under which a Plan retains ownership of the invested assets, or owns units of an account or trust which holds the invested assets.A "synthetic" investment contract, also referred to as a "wrap" contract, is negotiated with an independent financial institution.Under the terms of these investment contracts, the contract issuer ensures the Plan's ability to pay eligible employee benefits at book value.The investment performance of a synthetic investment contract may be a function of the investment performance of the invested assets. A wrap contract is an agreement by another party, such as a bank or insurer, to make payments to the Fund in certain circumstances.Wrap contracts are designed to allow a stable value fund, such as the Fund, to maintain a constant net asset value ("NAV") and to protect the Fund in extreme circumstances.In a typical wrap contract, the wrap issuer agrees to pay the Fund the difference between the contract value and the market value of the covered assets once the market value has been totally exhausted.Though relatively unlikely, this could happen if the Fund experiences significant redemptions (redemption of most of the Fund's shares) during a time when the market value of the Fund's covered assets are below their contract value, and market value is ultimately reduced to zero.If that occurs, the wrap issuer agrees to pay the Fund an amount sufficient to cover shareholder redemptions and certain other payments (such as fund expenses), provided all the terms of the wrap contract have been met.Purchasing wrap contracts is similar to buying insurance, in that the Fund pays a relatively small amount to protect against a relatively unlikely event (the redemption of most of the shares of the Fund).Fees paid by the Fund for wrap contracts are a component of the Fund's expenses. Wrap contracts accrue interest using a formula called the "crediting rate."Wrap contracts use the crediting rate formula to convert market value changes in the covered assets into income distributions in order to minimize the difference between the market and contract value of the covered assets over time.Using the crediting rate formula, an estimated future market value is calculated by compounding the Fund's current market value at the Fund's current yield to maturity for a period equal to the Fund's duration.The crediting rate is the discount rate that equates that estimated future market value with the Fund's current contract value.Crediting rates are reset quarterly.The wrap contracts provide a guarantee that the crediting rate will not fall below 0 percent. The crediting rate, and hence the Fund's return, may be affected by many factors, including purchases and redemptions by shareholders.The precise impact on the Fund depends on whether the market value of the covered assets is higher or lower than the contract value of those assets.If the market value of the covered assets is higher than their contract value, the crediting rate will ordinarily be higher than the yield of the covered assets.Under these circumstances, cash from new investors will tend to lower the crediting rate and the Fund's return, and redemptions by existing shareholders will tend to increase the crediting rate and the Fund's return. 13 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements The Fund and the wrap contracts purchased by the Fund are designed to pay all participant-initiated transactions at contract value.Participant-initiated transactions are those transactions allowed by the underlying defined contribution plan (typically this would include withdrawals for benefits, loans, or transfers to non-competing funds within the Plan).However, the wrap contracts limit the ability of the Fund to transact at contract value upon the occurrence of certain events.These events include: · The Plan's failure to qualify under Section 401(a) or Section 401(k) of the IRC. · The establishment of a defined contribution plan that competes with the Plan for employee contributions. · Any substantive modification of the Plan or the administration of the Plan that is not consented to by the wrap issuer. · Complete or partial termination of the Plan. · Any change in law, regulation or administrative ruling applicable to the Plan that could have a material adverse effect on the Fund's cash flow. · Merger or consolidation of the Plan with another plan, the transfer of Plan assets to another plan, or the sale, spin-off or merger of a subsidiary or division of the Plan Sponsor. · Any communication given to participants by the Plan Sponsor or any other Plan fiduciary that is designed to induce or influence participants not to invest in the Fund or to transfer assets out of the Fund. · Exclusion of a group of previously eligible employees from eligibility in the Plan. · Any early retirement program, group termination, group layoff, facility closing, or similar program. · Any transfer of assets from the Fund directly to a competing option. At this time, the occurrence of any of these events is not considered probable by IPCO. The average yields for the Fund are as follows: Average yields: December 31, December 31, Based on actual earnings 2.10 % 4.28 % Based on interest rate credited to participants 2.10 % 4.06 % The weighted average crediting interest rate for the Fund was 2.12% and 3.98% at December 31, 2009 and 2008, respectively. The value of the Fund reflected in these financial statements is based upon the principal invested and the interest credited.The fair value of the Fund, by investment type, as of December 31, 2009 and 2008 was as follows: (Dollars in thousands) December 31, December 31, Security backed investments: Underlying assets at fair value $ $ Wrap contracts Total contract value $ $ 14 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements 8. FAIR VALUE MEASUREMENT USGAAP provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy under USGAAP are described below: Level 1 – Quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 – Quoted prices for similar assets and liabilities in active markets or inputs that are observable for the asset or liability, either directly or indirectly through market corroboration, for substantially the full term of the financial instrument. Level 3 – Unobservable inputs based on the Plan's assumptions used to measure assets and liabilities at fair value. A financial instrument's classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. Following is a description of the valuation methodologies used for assets measured at fair value. Common stock: Valued at the closing price reported on the active market on which the individual securities are traded. Mutual funds: Valued at the net asset value ("NAV") of shares held by the plan at year end. Synthetic guaranteed investment contract:Valued at fair value by discounting the related cash flows based on the current yields of similar instruments with comparable durations considering the credit-worthiness of the issuer. Self directed brokerage account: Unit valuation based on the underlying NAV of the investments. Participant loans: Valued at amortized cost, which approximates fair value. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. 15 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements The following table sets forth by level, within the fair value hierarchy, the Plan's assets at fair value as of December 31, 2009 and December 31, 2008: (Dollars in thousands) Fair Value Measurements at December 31, 2009 Description December 31, 2009 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Cash $ Common Stock Mutual Funds: Balanced/hybrid Bond funds International Large blend Large growth Mid blend Mid growth Small blend Target date funds Managed Income Fund Self Directed Brokerage Account Participant Loans Total $ (Dollars in thousands) Fair Value Measurements at December 31, 2008 Description December 31, 2008 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Cash $ Common Stock Mutual Funds: Balanced/hybrid Bond funds International Large blend Large growth Mid blend Mid growth Money market Small blend Target date funds Managed Income Fund Self Directed Brokerage Account Participant Loans Total $ There are no redemption restrictions on the mutual fund investments.They are fully liquid and can be redeemed on a daily basis. The table below sets forth a summary of changes in the fair value of the Plan's level 3 assets for the year ended December 31, 2009. (Dollars in thousands) Level 3 Assets Year Ended December 31, 2009 Description Participant Loans Balance, beginning of year $ Issuances, settlements and write-offs (net) Balance, end of year $ 16 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements 9. OTHER RECEIVABLES AND OTHER LIABILITIES Other receivables in the amount of $4.4 million and $5.9 million at December 31, 2009 and 2008, respectively, represent interest and dividends receivable, as well as receivables from the sale of investments.Other liabilities in the amount of $2.0 million and $4.6 million at December 31, 2009 and 2008, respectively, represent liabilities from the purchase of investments. DIVERSIFICATION FROM ESOP FUND A participant may direct that all or any portion of his ESOP Fund account be transferred to other funds in the Plan without restrictions.During 2009 and 2008, $4.4 million and $6.0 million, respectively, were transferred from the ESOP Fund within the Plan in connection with this program. PLAN TERMINATION Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.In the event of termination, participant accounts will be distributed to individual participants in accordance with the Plan document and ERISA provisions. FEDERAL INCOME TAX STATUS The Plan obtained its latest determination letter in May 2003, in which the Internal Revenue Service stated that the Plan is in compliance with the applicable requirements of the IRC.The Plan Administrator believes the Plan qualifies and operates in compliance with the applicable requirements of the IRC.Therefore, no provision for income taxes has been included in the Plan's financial statements. PLAN EXPENSES Reasonable expenses of administering the Plan, unless paid by the Company, shall be paid by the Plan.For both 2009 and 2008, trustee fees associated with the Eastman Stock Fund and the Eastman ESOP Fund were paid with assets of those individual funds.Brokerage fees, transfer taxes, investment fees and other expenses incidental to the purchase and sale of securities and investments shall be included in the cost of such securities or investments or deducted from the sales proceeds, as the case may be.Loan administration fees are deducted quarterly from the accounts of participants with outstanding loan balances.Loan origination fees are deducted from the participants account at the inception of the loan.For 2009 and 2008, the Company paid all other expenses of the Plan related to plan oversight and administration, including audit fees. RELATED PARTIES Certain Plan investments are shares of mutual funds managed by Fidelity Management Trust Company, ("FMTC").FMTC is the trustee as defined by the Plan and, therefore, these transactions qualify as party-in-interest transactions, which are exempt from prohibited transaction rules.The Plan also invests in the common stock of the Plan Sponsor as well as loans to Plan participants, both of which qualify as parties-in-interest to the Plan and are exempt from prohibited transaction rules. 17 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements RECONCILIATION OF FINANCIAL STATEMENTS TO FORM 5500 (Dollars in thousands) December 31, December 31, Investments at fair value $ $ Adjustment from fair value to contract value for full benefit-responsive investment contracts Total investments per Form 5500 $ $ 18 Supplemental Schedule 19 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 31, 2009 (in thousands) (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value * Eastman Chemical Company Common stock, Participant directed, 7,149 shares ** * Eastman Chemical Company Common stock,Non Participant directed, 6,381 shares Subtotal - Common Stock * Fidelity Management Trust Company Interest Bearing Cash, Non Participant directed * Participant Loans Participant Loan Fund with terms ranging from 5 - 119 months and rates ranging from 4.25% to 10.5% ** * Fidelity Fund K Registered Investment Company, 1,206 shares ** * Fidelity Puritan Fund K Registered Investment Company, 2,836 shares ** * Fidelity Magellan® Fund K Registered Investment Company, 962 shares ** * Fidelity Contrafund K Registered Investment Company, 1,930 shares ** * Fidelity Spartan 500 Index Portfolio Registered Investment Company, 824 shares ** * Fidelity International Discovery Fund K Registered Investment Company, 1,494 shares ** * Fidelity Blue Chip Growth Fund K Registered Investment Company, 401 shares ** * Fidelity Freedom Income Fund Registered Investment Company, 225 shares ** * Fidelity Freedom 2000 Fund Registered Investment Company, 162 shares ** * Fidelity Freedom 2010 Fund Registered Investment Company, 875 shares ** * Fidelity Freedom 2020 Fund Registered Investment Company, 1,694 shares ** * Fidelity Freedom 2030 Fund Registered Investment Company, 1,082 shares ** * Fidelity Freedom 2040 Fund Registered Investment Company, 1,012 shares ** * Fidelity Spartan Extended Market Index Portfolio Registered Investment Company, 398 shares ** * Fidelity Spartan International Index Fund Registered Investment Company, 343 shares ** * Clipper Fund Registered Investment Company, 183 shares ** * PIMCO Total Return Institutional Class Registered Investment Company, 6,190 shares ** * Franklin Small Mid Cap Growth Fund Registered Investment Company, 726 shares ** * WFA Small Cap Val Inst Registered Investment Company, 1,141 shares ** * TCW Select Equity I Registered Investment Company, 207 shares ** * Neuberger and Berman Genesis Instl Cl Registered Investment Company, 1,448 shares ** * Templeton Foreign Fund Registered Investment Company, 2,531 shares ** * Fidelity Freedom 2005 Fund Registered Investment Company, 15 shares ** * Fidelity Freedom 2015 Fund Registered Investment Company, 409 shares ** * Fidelity Freedom 2025 Fund Registered Investment Company, 260 shares ** * Fidelity Freedom 2035 Fund Registered Investment Company, 130 shares ** * Fidelity Freedom 2045 Fund Registered Investment Company, 142 shares ** * Fidelity Freedom 2050 Fund Registered Investment Company, 268 shares ** Sub-total Mutual Funds 20 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 31, 2009 (in thousands) (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value Fidelity short term cash fund Cash ** ANZ National Corporate Bond 6.2 7/19/13 144A ** AT&T Wireless Corporate Bond 7.875% 3/01/11 ** AXA Financial Corporate Bond 7.75% 8/01/10 ** Abbey National Corporate Bond 3.875 11/10/14 144A ** American Express FDIC Corporate Bond 3.15% 12/09/11 ** Americredit Automobile ReceivableAMCAR 04-DF A4 Mortgage backed security 3.43 7/11 ** Americredit Prime Automobile ReceivableAPART 07-1 B Mortgage backed security 5.35% 3/11 ** Americredit Prime Automobile ReceivableAPART 07-1 C Mortgage backed security5.43 7/11 ** Americredit Prime Automobile ReceivableAPART 07-2M A3A Mortgage backed security 5.22% 4/10 ** Americredit Automobile ReceivableAMCAR 06-BG A4 Mortgage backed security 5.21% 9/13 ** Avon Products Corporate Bond 4.8% 3/01/13 ** Bank of America Credit Card TrustBACCT 2006-A16 A16 Mortgage backed security 4.72 5/13 ** BBVA Banc Corporate Bond 5.3795 7/22/15 144A ** BHP Billiton Corporate Bond 5.125% 3/29/12 ** BP Capital Markets Corporate Bond 3.125% 3/12 ** BP Capital Markets Corporate Bond 1.55% 8/11/11 ** BNP Paribas Corporate Bond 2.125% 12/21/12 ** BTM Curacao Corporate Bond 4.76% 7/21/15 144A ** Baltimore G&E Corporate Bond 6.125% 7/01/13 ** Bank of America Commercial MortgageBACM 04-6 XP Interest Only Strip CSTR 12/42 ** 39 Bank of America Commercial Mortgage BACM 2003-2 A2 Mortgage backed security 4.342 3/41 ** Bank of America Commercial MortgageBACM 05-3 XP Interest Only Strip CSTR 7/43 ** 97 Bank of America Commercial MortgageBACM 04-4 A3 Mortgage backed security 4.128% 7/42 ** Bank of America Commercial MortgageBACM 05-4 A1 Mortgage backed security 4.432 7/45 ** 99 Bank of America Commercial Mortgage BACM 04-5 XP Interest Only Strip CSTR 11/41 ** 48 Bank of America Commercial MortgageBACM 05-4 XP Interest Only Strip CSTR 7/45 ** 33 21 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 31, 2009 (in thousands) (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value Bank of America Commercial MortgageBACM 05-6 A1 Mortgage backed security 5.001 9/47 ** Bank of America Commercial MortgageBACM 06-5 A1 Mortgage backed security 5.185% 9/47 ** Bank of America FDIC GTD MTN Corporate Bond 2.1% 4/30/12 ** Bank America Corporate Bond 7.8% 2/15/10 GLBL ** Bank America Corporate Bond 5.375% 8/15/11 ** Bank America Corporate Bond 4.9% 5/01/13 ** Bank of America GMTN Corporate Bond 7.375 5/15/14 ** Bank of New York Corporate Bond 4.95 1/14/11 ** Bank NY Mellon Corporate Bond 4.95 11/12 ** Bank of New York MTN Corporate Bond 4.3% 5/15/14 ** Bank One Corporation Corporate Bond 7.875% 8/01/10 ** Bank of Tokyo Mit Corporate Bond 8.4 4/15/10 ** Barclays MTN Corporate Bond 2.5% 1/23/13 ** Bayview Commercial Asset TrustBAYC 04-2 A Mortgage backed security 1ML+43 8/34 ** Bayview Commercial Asset TrustBAYC 04-2 M1 Mortgage backed security 1ML+58 8/34 ** 36 Bayview Commercial Asset TrustBAYC 04-3 M1 Mortgage backed security 1ML+50 1/35 ** 27 Bayview Commercial Asset TrustBAYC 04-3 M2 Mortgage backed security 1ML+100 1/35 ** 15 Bear Stearns Commercial MortgageBSCMS 04-PWR5 A2 Mortgage backed security 4.254 7/42 ** Bear Stearns Commercial MortgageBSCMS 04-PWR5 X2 Interest Only Strip CSTR 7/42 ** 67 Bear Stearns Commercial MortgageBSCMS 04-T16 A3 Mortgage backed security 4.03 2/46 ** Bear Stearns Commercial MortgageBSCMS 03-T12 X2 Interest Only Strip CSTR 8/39 ** 15 Bear Stearns Commercial MortgageBSCMS 04-PWR6 X2 Interest Only Strip CSTR 11/41 ** 45 Bear Stearns Commercial MortgageBSCMS 05-PWR9 A1 Mortgage backed security 4.498 9/42 ** Bear Stearns Commercial MortgageBSCMS 05-T20 A1 Mortgage backed security 4.94% 10/42 ** Bear Stearns Commercial MortgageBSCMS 2006-T24 X2 Interest Only Strip CSTR 10/41 ** Bear Stearns Commercial MortgageBSCMS 07-PW15 A1 Mortgage backed security 5.016% 2/44 ** 42 Bear Stearns Corporate Bond 4.245% 1/7/10 ** Brazos Higher Education Authority BRHEA 06-A A2R Mortgage backed security 3ML+75 12/41 ** 22 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 31, 2009 (in thousands) (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value British G Step Corporate Bond 12/10 DT ** Commercial Mortgage Pass-ThroughCOMM 05-C6 XP Interest Only Strip CSTR 6/44 ** 54 CPS Auto TrustCPS 07-B A3 Mortgage backed security 5.47% 11/11 ** CPS Auto TrustCPS 2007-C A3 Mortgage backed security 5.43% 5/12 144A ** Canada Govt Foreign Bond2.375% 9/10/14 ** Capital Auto Receivables AssetCARAT 07-1 B Mortgage backed security 5.15% 9/12 ** Capital Auto Receivables AssetCARAT 07-SN1 B Mortgage backed security 5.52% 3/15/11 ** Capital Auto Receivables AssetCARAT 07-SN1 C Mortgage backed security 5.73% 3/15/11 ** Capital One Auto Finance TrustCOAFT 05-C A4A Mortgage backed security 4.71 6/12 ** Capital One Multi-Asset ExecutiveCOMET 07-B3 B3 Mortgage backed security 5.05% 3/13 ** Capital One Multi-Asset ExecutiveCOMET 07-B5 B5 Mortgage backed security 5.4% 5/13 ** Capital One Multi-Asset ExecutiveCOMET 09-A2 A2 Mortgage backed security 3.2% 4/14 ** Capital One Prime Auto ReceivableCOPAR 06-2 A4 Mortgage backed security 4.94% 7/12 ** Capital One Prime Auto ReceivableCOPAR 2007-1 B1 Mortgage backed security 5.76% 12/13 ** CARGILL INC Corporate Bond 6.375% 6/12 144A ** CarMax Auto Owner Trust CARMX 2009-2 A3 Mortgage backed security 1.74% 4/14 ** Cendant Timeshare ReceivablesCDTIM 05-1A A1 Mortgage backed security 4.67 5/17 ** 72 Chase Issuance TrustCHAIT 2008-A9 A9 Mortgage backed security 4.3% 5/13 ** Chase Issuance TrustCHAIT 2009-A3 A3 Mortgage backed security 2.4% 6/13 ** CHASE MANHATTAN Corporate Bond 7.875% 6/15/10 ** Citigroup Inc Corporate Bond 3ML +9 5/18/11 ** Citibank Credit Card IssuanceCCCIT 06-A4 A4 Mortgage backed security 5.45% 5/13 ** Citibank Credit Card Issuance CCCIT 07-B2 B2 Mortgage backed security 5% 4/12 ** Citibank Credit Card IssuanceCCCIT 07-B6 B6 Mortgage backed security 5% 11/12 ** 23 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 31, 2009 (in thousands) (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value Citibank Credit Card IssuanceCCCIT 2009-A3 A3 Mortgage backed security 2.7 6/13 ** Citibank Credit Card IssuanceCCCIT 2009-A5 A5 Mortgage backed security 2.25% 12/14 ** Citigroup Commercial MortgageCGCMT 04-C2 XP Interest Only StripCSTR 10/41 ** 58 Citigroup Commercial MortgageCGCMT 05-EMG A2 Mortgage backed security 4.2211 9/51 ** 1 Citigroup Funding Inc FDIC Corporate Bond 1.875% 10/22/12 ** Citigroup Funding Inc FDIC Corporate Bond 1.875 11/15/12 ** CITIBANK FDIC MTN Corporate Bond 1.875 6/4/12 ** CITIBANK NA FDIC Corporate Bond 1.5% 7/12/11 ** CW Capital ColbaltCWCI 07-C2 A1 Mortgage backed security CSTR 4/15/47 ** Commercial Mortgage Pass-Through COMM 06-C8 XP Interest Only Strip CSTR 12/46 ** Commercial Mortgage Pass-ThroughCOMM 04-LB4A XP Interest Only Strip CSTR 10/37 ** 97 Commercial Mortgage Pass-ThroughCOMM 05-LP5 XP Interest Only Strip CSTR 5/43 ** 33 Greenwich Capital Commercial FGCCFC 07-GG11 XP Interest Only Strip .48% 12/49 ** Commonwealth Bank of Australia Corporate Bond 3.75 10/14 144A ** Commonwealth Bank of Australia MTN Corporate Bond 2.9 9/17/14 144A ** Continental Airlines IncCONTL AIR 991A Mortgage backed security 6.545% 2/02/19 ** Countrywide MTN Corporate Bond 4% 3/22/11 ** Countrywide MTN Corporate Bond 5.8% 6/7/12 ** 70 Covidien Int Corporate Bond 5.15% 10/15/10 ** Covidien Int GLB Corporate Bond 5.45% 10/12 ** Credit Suisse NY Corporate Bond 5% 5/15/13 ** CS First Boston Mortgage SecurityCSFB 03-C4 A3 Mortgage backed security CSTR 8/36 ** CS First Boston Mortgage SecurityCSFB 04-C1 A3 Mortgage backed security 4.321 1/37 ** CS First Boston Mortgage SecurityCSFB 04-C4 ASP Interest Only Strip CSTR 10/39 ** 50 Credit Suisse Mortgage CapitalCSMC 07-C3 A1 Mortgage backed security CSTR 6/39 ** Credit Suisse Mortgage CapitalCSMC 06-C5 ASP Interest Only Strip CSTR 12/39 ** Credit Suisse Mortgage CapitalCSMC 07-C1 A1 Mortgage backed security 5.227 2/40 ** Credit Suisse Mortgage CapitalCSMC 07-C1 ASP Interest Only Strip CSTR 2/40 ** 24 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 31, 2009 (in thousands) (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value Credit Suisse Mortgage CapitalCSMC 07-C2 A1 Mortgage backed security 5.237 1/49 ** CS First Boston Mortgage SecurityCSFB 05-C1 ASP Interest Only Strip CSTR 2/38 ** 48 CS First Boston Mortgage SecurityCSFB 05-C4 ASP Interest Only Strip CSTR 8/38 ** CS First Boston Mortgage SecurityCSFB 05-C2 ASP Interest Only Strip CSTR 4/37 ** 70 Credit Suisse Medium Term Note Corporate Bond 3.45% 7/2/12 ** DBS Bank Ltd Corporate Bond 5.125/VAR 5/17 144A ** DLJ Commercial Mortgage CorpDLJCM 00-CF1 A1B Mortgage backed security 7.62 6/33 ** Daimler Chrysler Auto TrustDCAT 2006-C B Mortgage backed security 5.11% 4/13 ** Deutsche Telekom Int Fin Corporate Bond 5.375% 3/23/11 ** Diageo Capital GLB Corporate Bond 5.2 1/30/13 ** Diageo Fin GLBL Corporate Bond 3.875% 4/01/11 ** EDP Finance BV Corporate Bond 5.375 11/12 144A ** ERP Operating LP Corporate Bond 5.5% 10/1/12 ** Enel Finance International Corporate Bond 5.7% 1/15/13144A ** Freddie Mac FHLG 15YR5.00%5/14 #E76434 ** 12 Freddie Mac FHLG 15YR5.00%6/14 #E77224 ** 48 Freddie Mac FHLM ARM4.889%3/33 #847126 ** 8 Freddie Mac FHLM ARM4.69% 11/35 #1B2428 ** Freddie Mac FHLM ARM4.68%1/36 #847584 ** 91 Freddie Mac FHLM ARM4.3056/35 #848083 ** 63 Freddie Mac FHLM ARM3.88%1/35 #848084 ** 89 Freddie Mac FHLM ARM4.542%4/35 #848085 ** Freddie Mac FHLM ARM3.479%3/35 #848086 ** Freddie Mac FHLM ARM4.482%4/35 #848088 ** Freddie Mac FHLM ARM4.485%1/35 #848089 ** 47 Freddie Mac FHLM ARM4.277%2/35 #848090 ** Freddie Mac FHLM ARM5.084%8/35 #1J0005 ** 92 Freddie Mac FHLG 15YR5.00%6/24 #G13598 ** Freddie Mac FHLM ARM4.941% 11/35 #1J1228 ** Freddie Mac FHLM ARM5.26%1/36 #1J1274 ** Freddie Mac FHLM ARM4.93%9/35 #1K1215 ** Freddie Mac FHLM ARM5.78% 10/35 #1N0063 ** 74 Freddie Mac FHLM ARM5.62% 12/35 #1N0117 ** Freddie Mac FHLM ARM 5.34% 6/35 #1L0097 ** Freddie Mac FHLM ARM4.486%5/35 #1Q0758 ** Freddie Mac FHLM ARM4.199%8/36 #848185 ** Freddie Mac FHLM ARM4.571%3/35 #848186 ** Freddie Mac FHLB 1.75% 8/22/12 ** Freddie Mac FHLB 1.625% 11/21/12 ** Freddie Mac FHLB 1% 12/28/11 ** Freddie Mac FHLB 1.5% 1/16/13 ** 25 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 31, 2009 (in thousands) (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value Freddie Mac FHLMC 2.125% 3/23/12 ** Freddie Mac FHLMC1.125% 12/15/11 ** Fannie Mae FNMA 15YR7.00%1/13 #251428 ** 2 Fannie Mae FNMA 15YR6.50% 11/13 #323755 ** Fannie Mae FNMA 15YR7.00%8/14 #323877 ** 24 Fannie Mae FNMA 15YR6.50%9/14 #514373 ** 1 Fannie Mae FNMA 15YR7.00% 11/14 #522277 ** 9 Fannie Mae FNMA 15YR6.50% 10/13 #535234 ** Fannie Mae FNMA 15YR7.00%6/16 #545122 ** 10 Fannie Mae FNMA 15YR7.00%2/16 #569915 ** 27 Fannie Mae FNMA 15YR6.00% 10/16 #589129 ** 17 Fannie Mae FNMA 15YR7.00%8/16 #599602 ** 67 Fannie Mae FNMA 15YR7.00%4/17 #636135 ** Fannie Mae FNMA 15YR6.50%4/17 #637244 ** 97 Fannie Mae FNMA 15YR6.00% 11/17 #671380 ** 93 Fannie Mae FNMA 15YR6.00% 11/17 #672789 ** 34 Fannie Mae FNMA 15YR6.00% 12/17 #673965 ** 43 Fannie Mae FNR 04-3 HA 4 7/17 ** Fannie Mae FNR 2004-15 AB 4% 9/17 ** Fannie Mae FHR 2% 11/18 ** Fannie Mae FNR 2008-29 CA 4.5% 9/35 ** Fannie Mae FNR 2008-95 AD 4.5% 12/23 ** Fannie Mae FNMA 2% 1/9/12 ** Fannie Mae FNMA 2.75% 3/13/14 ** Fannie Mae FNMA 2.5% 5/15/14 ** Fannie Mae FHR 3% 12/14 ** Fannie Mae FHR 3% 12/14 ** Fannie Mae FNMA 15YR6.00%2/18 #684153 ** 11 Fannie Mae FNMA 15YR7.00%2/18 #693327 ** Fannie Mae FNMA ARM 4.318% 3/33 #694530 ** 15 Fannie Mae FNMA ARM 4.801% 2/33 #695019 ** 39 Fannie Mae FNMA ARM 3.984% 5/33 #703915 ** 8 Fannie Mae FNMA ARM4.57%6/33 #712321 ** Fannie Mae FNMA 15YR4.00%8/18 #727438 ** Fannie Mae FNMA ARM4.68% 11/34 #735011 ** Fannie Mae FNMA 15YR4.50%7/20 #745874 ** Fannie Mae FNMA ARM5.541% 11/36 #745972 ** Fannie Mae FNMA ARM 3.753% 10/33 #746320 ** 49 Fannie Mae FNMA ARM 4.358% 10/33 #754672 ** 15 Fannie Mae FNMA ARM 3.752% 10/33 #755148 ** 35 Fannie Mae FNMA ARM 4.455% 3/35 #773281 ** 68 Fannie Mae FNMA ARM 4.499% 3/35 #783587 ** Fannie Mae FNMA ARM 5.05% 7/34 #801635 ** 21 Fannie Mae FNMA ARM4.53% 12/34 #802852 ** Fannie Mae FNMA ARM 4.293% 3/35 #815586 ** 22 Fannie Mae FNMA ARM4.75%5/35 #815626 ** 76 Fannie Mae FNMA ARM5.12%6/35 #823810 ** 89 26 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 31, 2009 (in thousands) (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value Fannie Mae FNMA ARM4.58%7/35 #826362 ** Fannie Mae FNMA ARM4.520%8/35 #829603 ** 88 Fannie Mae FNMA ARM4.555% 7/35 #832099 ** Fannie Mae FNMA ARM5.344%7/35 #834917 ** 17 Fannie Mae FNMA ARM5.349% 12/34 #843013 ** 55 Fannie Mae FNMA ARM5.280% 3/35 #843014 ** 19 Fannie Mae FNMA ARM4.893% 10/35 #847787 ** 88 Fannie Mae FNMA ARM6.25%6/36 #886983 ** 43 Fannie Mae FNMA ARM4.86%7/35 #888382 ** Fannie Mae FNMA ARM5.07%9/36 #888398 ** Fannie Mae FNMA 15YR4.50% 12/18 #888889 ** Fannie Mae FNMA 15YR4.50%6/18 #889335 ** Fannie Mae FNMA 15YR4.50% 12/18 #889336 ** Fannie Mae FNMA ARM4.36% 10/37 #889704 ** Fannie Mae FNMA ARM4.21%5/35 #889946 ** Fannie Mae FNMA ARM4.90%2/36 #995015 ** Fannie Mae FNMA ARM4.59%7/35 #995016 ** Fannie Mae FNMA ARM4.30%2/35 #995017 ** Fannie Mae FNMA ARM4.987%#995269 ** Fannie Mae FNMA ARM4.785% 2/36 #995271 ** Fannie Mae FNMA ARM4.898%5/35 #995272 ** 49 Fannie Mae FNMA ARM4.58%7/35 #995273 ** Fannie Mae FNMA ARM4.765% 1/34 #995274 ** 11 Fannie Mae FNMA ARM 4.53% 10/35 #995414 ** Fannie Mae FNMA ARM 4.55% 10/35 #995415 ** Fannie Mae FNMA ARM 4.715% 11/35 #995604 ** Fannie Mae FNMA ARM 4.647% 4/35#995605 ** Fannie Mae FNMA ARM 4.512% 12/36 #995606 ** Fannie Mae FNMA ARM 4.545% 12/36 #995607 ** Fannie Mae FNMA ARM 5.075% 7/34 #995609 ** Fannie Mae FNMA 15YR5.00% 12/18 #995756 ** Fannie Mae FNMA 15YR5.00%#995836 ** Fannie Mae FNMA 15YR5.00%1/21 #995861 ** Fannie Mae FNMA 15YR5.00%6/24 #995902 ** Fannie Mae FNMA ARM3.92%2/39 #AC0036 ** Fannie Mae FNMA ARM4.807%1/35#AD0064 ** Fannie Mae FNMA ARM5.129%9/35#AD0065 ** Fannie Mae FNMA ARM4.285%7/33#AD0066 ** Fannie Mae FNMA ARM3.206%4/36#AD0068 ** Fannie Mae FNMA 15YR4.50%8/24 #AD0116 ** Fannie Mae FNMA 15YR4.50%8/24 #AD0117 ** Fannie Mae FNMA 15YR4.50%7/18 #AD0118 ** Fannie Mae FNMA ARM4.82%2/36 #AD0175 ** Fannie Mae FNMA ARM4.49% 4/35 #AD0176 ** Fannie Mae FNMA ARM3.32% 9/34 #AD0177 ** Fannie Mae FNMA ARM3.334% 4/36 #AD0178 ** 27 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 31, 2009 (in thousands) (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value Fidelity FID INST CASH PORT: MM FUND CLASS I SHS F/N/A ** Ford Credit Auto Owner TrustFORDO 2006-B B Mortgage backed security 5.43% 2/12 ** Ford Credit Auto Owner TrustFORDO 2006-C B Mortgage backed security 5.3% 6/12 ** Ford Credit Auto Owner TrustFORDO 07-A B Mortgage backed security 5.6% 10/12 ** Ford Credit Auto Owner TrustFORDO 2009-B A2 Mortgage backed security 2.46 11/11TALF ** Ford Credit Auto Owner TrustFORDO 2009-B A3 Mortgage backed security 2.79 8/13TALF ** Ford Credit Auto Owner TrustFORDO 09-D A3 Mortgage backed security 2.17% 10/15/13 ** Ford Credit Auto Owner TrustFORDO 2009-E A3 Mortgage backed security 1.51% 1/14 ** France Tele MTN Corporate Bond 4.375% 7/14 DT ** Franklin Auto TrustFRNK 06-1 A4 Mortgage backed security 5.03% 7/14 ** Franklin Auto Trust FRNK 06-1 B1 Mortgage backed security 5.14% 7/14 ** Franklin Auto TrustFRNK 07-1 B Mortgage backed security 5.13 2/15 ** Fuji Fin Corporate Bond 8.625% 4/15/10 144A ** GE Capital Credit Card MasterGEMNT 07-1 B Mortgage backed security 4.95% 3/13 ** GE Capital Credit Card MasterGEMNT 2007-3 B Mortgage backed security 5.49% 6/13 ** GE Capital Credit Card MasterGEMNT 2009-3 A Mortgage backed security 2.54% 9/14 ** GE Capital Credit Card MasterGECMC 07-C1 XP Interest Only Strip CSTR 12/49 ** GE Commercial Mortgage SecurityGMACC 04-C2 A2 Mortgage backed Security CSTR 8/38 ** GE Commercial Mortgage SecurityGMACC 04-C3 X2 Interest Only StripCSTR 12/41 ** 38 GE Capital Credit Card Master GMACC 05-C1 X2 Interest Only Strip CSTR 5/43 ** 55 General Motors Acceptance Corporation INC FDIC Corporate Bond 1.75% 10/30/12 ** GS Mortgage Securities CorporationGSMS 05-GG4 XP Interest Only Strip CSTR 7/39 ** GE Capital Commercial MortgageGECMC 04-C2 A2 Mortgage backed security 4.119% 3/40 ** GCO Slims TrustGCOSL 06-1A Mortgage backed security NOTE 5.72 3/22 ** General Electric Capital Corp Corporate Bond 5.2% 2/01/11 ** 28 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 31, 2009 (in thousands) (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value General Electric Capital Corp MTN Corporate Bond 5.9% 5/13/14 ** General Electric Capital Corp Corporate Bond 3.5% 8/12 ** General Electric Capital Corp FDIC Corporate Bond 3% 12/09/11 ** General Electric Capital Corp FDIC Corporate Bond 1.8% 3/11/11 ** General Electric Capital Corp FDIC MTN Corporate Bond 2.625 12/28/12 ** General Electric Capital Corp FDIC GMTN Corporate Bond 2% 9/28/12 ** Glaxosmith Kline Corporate Bond 4.85% 5/15/13 ** Goldman SA FDIC Corporate Bond 2.15% 3/12 ** Greenwich Capital Commercial Funding CorpGCCFC 05-GG3 XP Interest Only Strip CSTR 8/42 ** Greenwich Capital Commercial Funding CorpGCCFC 05-GG5 Interest Only StripCSTR 4/37 ** GS Auto Loan TrustGSALT 07-1 B Mortgage backed security 5.53% 12/14 ** HSBC USA FDIC Corporate Bond 3.125% 12/16/11 ** Household Automotive TrustHAT 2006-3 A3 Mortgage backed security5.38% 9/11 ** Honda Auto Receivables Owner Trust HAROT 2009-3 A3 Mortgage backed security 2.31% 5/13 ** Household Automotive TrustHAT 07-1 A3 Mortgage backed security 5.3% 11/11/11 ** Household Automotive TrustHAT 07-1 A4 Mortgage backed security5.33% 11/18/13 ** Hutchinson Wham Corporate Bond 5.45 11/24/10 144 ** Hyundai Auto Receivables Trust HART 06-1 B Mortgage backed security 5.29 11/12 ** 20 Hyundai Auto Receivables Trust HART 06-1 C Mortgage backed security5.34 11/12 ** 27 Hyundai Auto Receivables Trust HART 2007-A A3A Mortgage backed security 5.04 1/12 ** Hyundai Auto Receivables TrustHART 2009-A A3 Mortgage backed security 2.03% 8/13 ** JPMorgan Chase Synthetic GIC – 2.393% ** JPMorgan Chase and Company Corporate Bond 6.75 2/1/11 DT ** JPMorgan Chase and Company Corporate Bond 4.891/VAR 9/15 ** JPMorgan Chase and Company Corporate Bond 4.75% 5/1/13 ** JPMorgan Chase and Company MTN Corporate Bond 4.65% 6/14 ** JP Morgan Chase Commercial MortgageJPMCC 2001-C1 A2 Mortgage backed security 5.464 10/35 ** JP Morgan Chase Commercial MortgageJPMCC 03-CB7 X2 CSTR 1/38 Interest Only Strip CSTR 1/38 ** 9 JP Morgan Chase Commercial MortgageJPMCC 04-CBX X2 Interest Only Strip CSTR 1/37 ** JP Morgan Chase Commercial MortgageJPMCC 04-C3 A2 Mortgage backed security 4.223% 1/42 ** JP Morgan Chase Commercial MortgageJPMCC 05-LDP4 X2 Interest Only Strip CSTR 10/42 ** JP Morgan Chase Commercial MortgageJPMCC 2006-LDP9 A1 Mortgage backed security CSTR 5/47 ** 29 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 31, 2009 (in thousands) (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value JP Morgan Chase Commercial MortgageJPMCC 07-LDP10 A-1 Mortgage backed security 5.122% 1/49 ** Jackson National Corporate Bond 5.375% 5/8/13 144 ** JP Morgan Auto Receivables TrustJPMRT 2006-A A4 Mortgage backed security 5.14% 12/14 ** JP Morgan Auto Receivables TrustJPMART 2006-A B Mortgage backed security 5.36% 12/14 ** 56 JPMorgan FDIC Corporate Bond 3.125 12/1/11 DT ** Keyspan Corp Corporate Bond 7.625% 11/15/10 ** Kraft Foods Inc. Corporate Bond 5.625% 8/11/10 ** KFW GLB Corporate Bond 4.75 5/15/12 ** KFW GLB Corporate Bond 3.5 5/16/13 ** LB-UBS Commercial Mortgage TrustLBUBS 07-C1 A1 Mortgage backed security CSTR 2/15/40 ** LB-UBS Commercial Mortgage TrustLBUBS 07-C2 A1 Mortgage backed security 5.226 2/40 ** LB-UBS Commercial Mortgage TrustLBUBS 00-C3 A2 Mortgage backed security 7.95 5/25 ** LB-UBS Commercial Mortgage TrustLBUBS 00-C5 A2 Mortgage backed security 6.51 12/26 ** LB-UBS Commercial Mortgage TrustLBUBS 04-C6 A2 Mortgage backed security 4.187% 8/29 ** LB-UBS Commercial Mortgage TrustLBUBS 04-C8 XCP Interest Only Strip CSTR 12/39 ** 22 LB-UBS Commercial Mortgage TrustLBUBS 04-C2 A3 Mortgage backed security 3.973% 3/29 ** LB-UBS Commercial Mortgage TrustLBUBS 05-C1 AAB Mortgage backed security CSTR 2/30 ** LB-UBS Commercial Mortgage TrustLBUBS 05-C5 XCP Interest Only Strip CSTR 9/40 ** LB-UBS Commercial Mortgage TrustLBUBS 05-C7 XCP Interest Only Strip CSTR 11/40 ** LB-UBS Commercial Mortgage TrustLBUBS 2006-C3 A1 Mortgage backed security 5.478 3/39 ** Long Beach Auto Receivables TrustLBART 2006-B A4 Mortgage backed security 5.18% 9/13 ** Merrill Lynch/Countrywide CommercialMLCFC 07-6 A1 Mortgage backed security 5.175% 3/12/51 ** Manufacturers & Traders Trust Co Corporate Bond 3.85/VAR 4/1/13 ** Marriott Vacation Club Owner TrustMVCOT 05-2 A Mortgage backed security 4.6% 10/27 ** Marriott Vacation Club Owner TrustMVCOT 06-2A A Mortgage backed security 5.417% 10/28 ** Marriott Vacation Club Owner TrustMVCOT 06-2A B Mortgage backed security 5.467% 10/28 ** 32 Marriott Vacation Club Owner TrustMVCOT 06-2A C Mortgage backed security 5.766% 10/28 ** 13 MassMutual GL Corporate Bond 3.625% 7/12 144A ** Master Adjustable Rate MortgageMARM 04-11 1A4 Mortgage backed security 1ML+49 11/34 ** 1 Mercedes-Benz Auto Receivables TrustMBART 2009-1 A3 Mortgage backed security 1% 1/15/14 ** Merrill Lynch & Co Corporate Bond 6.05% 8/15/12 ** 30 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 31, 2009 (in thousands) (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value Merrill Lynch & Co Corporate Bond 5.45% 2/05/13 ** Merrill Lynch & Co Corporate Bond 6.15% 4/25/13 ** Merrill Lynch Mortgage TrustMLMT 04-MKB1 A2 Mortgage backed security 4.353% 2/42 ** Merrill Lynch Mortgage TrustMLMT 04-KEY2 A2 Mortgage backed security 4.166% 8/39 ** Merrill Lynch Mortgage TrustMLMT 04-BPC1 XP Interest Only Strip CSTR 9/41 ** Merrill Lynch Mortgage TrustMLMT 05-MKB2 XP Interest Only Strip CSTR 9/42 ** 17 Merrill Lynch Mortgage TrustMLMT 05-MCP1 XP Interest Only Strip CSTR 6/43 ** 95 Met Life GLBL Corporate Bond 5.75 7/25/11 144 ** Met Life MTN Corporate Bond 5.125 6/14 144A ** Met Life GBL Corporate Bond 2.875 9/17/12 144 ** Midamerican Energy Co. Corporate Bond 5.65% 7/15/12 ** Merrill Lynch/Countrywide CommercialMLCFC 06-3 XP Interest Only Strip CSTR 7/46 ** Monumental Global Corporate Bond 5.5% 4/13 144A ** MSTDW Global Corporate Bond 6.75% 4/15/11 ** Morgan Stanley Corporate Bond 5.25% 11/02/12 ** Morgan Stanley CapitalMSC 04-HQ4 X2 Interest Only Strip CSTR 4/40 ** 43 Morgan Stanley CapitalMSC 04-HQ3 A2 Mortgage backed security 4.05 1/41 ** Morgan Stanley CapitalMSC 05-TOP17 X2 Interest Only Strip CSTR 12/41 ** 64 Morgan Stanley CapitalMSC 05-IQ9 X2 Interest Only StripCSTR 7/56 ** Morgan Stanley CapitalMSC 05-HQ5 X2 Interest Only Strip CSTR 1/42 ** 36 Morgan Stanley CapitalMSC 06-T21 A1 Mortgage backed security 4.925 10/52 ** Morgan Stanley Corporate Bond 6% 5/13/14 ** Morgan Stanley CapitalMSC 2006-HQ10 X2 Interest Only Strip CSTR 11/41 ** Morgan Stanley CapitalMSC 2007-HQ11 A1 Mortgage backed security 5.246% 2/44 ** Morgan Stanley FDIC Corporate Bond 3.25% 12/1/11 ** National Australia Bank Corporate Bond 5.35% 6/12/13 144 ** National Australia Bank Corporate Bond 2.35 11/16/12 144A ** National Collegiate Student LoanNCSLT 2007-2 AIO Interest Only Strip 6.7% 7/12 ** National Collegiate Student LoanNCSLT 2006-2 AIO Interest Only Strip 6% 8/11 ** 23 31 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 31, 2009 (in thousands) (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value National Collegiate Student LoanNCSLT 04-2 AIO Interest Only Strip 9.75% 10/14 ** National Collegiate Student LoanNCSLT 05-2 AIO Interest Only Strip 7.73 3/12 ** 11 National Collegiate Student LoanNCSLT 06-1 A-IO Interest Only Strip 5.5 4/11 ** 72 National Collegiate Student LoanNCSLT 2006-3 AIO Interest Only Strip 7.1% 1/12 ** National Collegiate Student LoanNCSLT 06-4 AIO Interest Only Strip 6.35% 02/12 ** National Collegiate Student LoanNCSLT 2007-1 AIO Interest Only Strip 7.27% 4/12 ** NATIXIS Synthetic GIC – 2.344% ** NY Life Corporate Bond 2.25% 12/14/12 144A ** NYLife Global Corporate Bond 4.65% 5/9/13 144A ** Nissan Auto Lease TrustNALT 2009-B A3 Mortgage backed security 1 1/15 ** NALT 2009-A A2 Mortgage backed security 2.01% 4/11 ** Nissan Auto Lease TrustNALT 2009-A A3 Mortgage backed security 2.92% 12/11 ** Nordstrom Private Label CreditNORD 07-1A A Mortgage backed security 4.92 5/13 144A ** Northern Trust Co Corporate Bond 5.5% 8/15/13 ** Northern Trust Co Corporate Bond 4.625% 5/1/14 ** Northstar Education FinanceNEF 05-1 A5 Mortgage backed security 4.74 10/45 ** Orix Corp Corporate Bond 5.48% 11/22/11 ** Peco Energy Corporate Bond 5.6% 10/15/13 ** PNC Funding MTN Corporate Bond 5.4% 6/10/14 ** Pacific Gas & Electric Corporate Bond 6.25% 12/13 ** Petroleum Export Corporate Bond 4.623% 6/15/10 144A ** 82 Petroleum Export Corporate Bond 4.633% 6/15/10 144A ** 49 Pfizer Corporate Bond 4.45% 3/15/12 ** Philip Morris Corporate Bond 4.875% 5/16/13 ** Prime Property Funding Corporate Bond 5.6% 6/15/11 ** Proctor & Gamble Intl Corporate Bond 1.35% 8/11 ** Rabobank Nederland Synthetic GIC – 2.4645% ** 99 Rabobank Nederland Corporate Bond 2.65% 8/12 144A ** Ras Laffan Mortgage backed security 8.294 3/15/14 144A ** Rio Tinto Fin Corporate Bond 5.875% 7/15/13 ** Royal Bank of Canada NY$CD Certificate of Deposit 2.25% 3/15/13 ** Royal Bank of Scotland Corporate Bond 1.5% 3/30/12 144A ** SBC Communications Glbl Corporate Bond 6.25 3/15/11 ** SBC Communications Glbl Corporate Bond 5.875% 2/01/12 ** SLM Student Loan TrustSLMA 04-A B Mortgage backed security 3ML+58 6/33 ** SVO VOI Mortgage CorpSVOVM 05-A A Mortgage backed security 5.25 2/21 ** Solomon Brothers Mortgage SecuritiesSBM7 00-C3 A2 Mortgage backed security 6.592 12/33 ** 32 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 31, 2009 (in thousands) (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value Santander Issuances Corporate Bond 5.805/VAR 6/20/16 ** ScotlandIntl Mortgage backed security 7.7% 8/15/10144A ** Shell Intl FIN Corporate Bond 1.3% 9/22/11 ** Simon Property Group LP Corporate Bond 5.3% 5/30/13 ** Southern Co Corporate Bond 4.15% 5/14 ** State St Corp Corporate Bond 4.3% 5/30/14 DT ** State Street Bank & Trading Co. Boston Synthetic GIC – 2.475% ** Lahman Large Loan LLL 1997-LLI D Mortgage backed security 7.15 10/34 ** Structured Asset Securities CoSASC 04-NP1 A Mortgage backed security 1ML+40 9/33 ** 43 SVENSKA MTN Corporate Bond 2.875 9/14/12 144A ** Telecom Italia Capital Corporate Bond 4% 1/15/10 ** Telefonos De Mexico S.A. Corporate Bond 4.75% 1/27/10 ** Transcapit Corporate Bond 5.67% 3/5/14 144A ** Triad Auto Receivables Owner TrustTAROT 2006-C A4 Mortgage backed security 5.31% 5/13 ** Tyrquoise Card Backed SecurityHCARD 07-1 B Mortgage backed security 5.53% 6/12 ** USAOT 2009-2 A3 Mortgage backed security 1.54% 10/12 ** US Central Federal CU Corporate Bond 1.9% 10/19/12 ** Uncredito Luxem Fin Corporate Bond 5.584/VAR 1/13/17 ** US Bancorp Corporate Bond 4.2% 5/15/14 ** US Treasury Note/Bond USTN 3.125% 9/30/13 ** US Treasury Note/Bond USTN 2.75% 10/31/13 ** US Treasury Note/Bond USTN 2% 11/30/13 ** US Treasury Note/Bond USTN 1.75% 11/15/11 ** US Treasury Note/Bond USTN 1.125% 12/15/11 ** US Treasury Note/Bond USTN 1.125% 1/15/12 ** US Treasury Note/Bond USTN 1.875% 2/28/14 ** US Treasury Note/Bond USTN 1.75% 3/31/14 ** US Treasury Note/Bond USTN 1.875% 4/30/14 ** US Treasury Note/Bond USTN 2.25% 5/31/14 ** US Treasury Note/Bond USTN 2.625% 12/31/14 ** US Treasury Note/Bond USTN 1% 12/31/11 ** US Treasury Note/Bond USTN .75% 11/30/11 ** UnitedHealth Group Inc Corporate Bond 5.125% 11/15/10 ** Verizon Communications Inc Corporate Bond 5.25% 4/15/13 ** Verizon Wireless Corporate Bond 5.25% 2/1/12 ** Verizon Wireless Corporate Bond 3.75% 5/20/11 ** Verizon New York Inc Corporate Bond 6.875% 4/01/12 ** Vodafone Group PLC Corporate Bond 5.5% 6/15/11 ** Volkswagen Auto LeaseVWALT 2009-A A3 Mortgage backed security 3.41% 4/12 ** Wachovia Bank Commercial MortgageWBCMT 03-C6 A2 Mortgage backed security 4.498 8/35 ** 33 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 31, 2009 (in thousands) (a) (b) Identity of issue, borrower, lessor, or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value Wachovia Bank Commercial MortgageWBCMT 04-C11 A3 Mortgage backed security 4.719 1/41 ** Wachovia Bank Commercial MortgageWBCMT 05-C18 XP Interest Only Strip CSTR 4/42 ** 64 Wachovia Bank Commercial MortgageWBCMT 04-C15 XP Interest Only Strip CSTR 10/41 ** Wachovia Auto Loan Owner TrustWALOT 06-1B Mortgage backed security 5.15% 7/12 ** Wachovia Auto Loan Owner TrustWALOT 06-2 B Mortgage backed security 5.29% 6/12 ** Wachovia Auto Loan Owner TrustWALOT 06-2 C Mortgage backed security 5.34% 10/12 ** Wachovia Auto Loan Owner TrustWALOT 07-1 B Mortgage backed security 5.38% 7/20/12 ** Wachovia Auto Loan Owner Trust WALOT 07-1 C Mortgage backed security 5.45% 10/22/12 ** Wachovia Bank Commercial MortgageWBCMT 07-C30 A1 Mortgage backed security 5.031% 12/43 ** Wachovia Bank Commercial MortgageWBCMT 2007-C30 XP Interest Only Strip CSTR 12/43 ** Wachovia Corporation Corporate Bond 3ML+13 10/15/11 ** Wal-Mart Stores MTN Corporate Bond 3.2% 5/14 ** Washington Mutual Master NoteWMMNT 2007-A4A A4 Mortgage backed security 5.2% 10/14 ** Washington Mutual Master NoteWMMNT 07-A5A A5 Mortgage backed security 1ML+75 10/14 ** Wells Fargo Corporate Bond 3.98 10/29/10 ** Wells Fargo Corporate Bond 5.25% 10/23/12 ** Westpac BKG Corporate Bond 2.25% 11/19/12 ** Yale University MTN Corporate Bond 2.9% 10/15/14 ** Sub-total Managed Income Fund Self Directed Brokerage Account 13,623 Shares ** Total Assets *Represents a party-in-interest to the Plan. ** Historical cost is omitted because the investment is participant-directed. 34 SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed by the undersigned thereunto duly authorized. Eastman Investment and Employee Stock Ownership Plan Date:June 29, 2010 By: /s/Scott V. King Scott V. King Vice President, Controller and Chief Accounting Officer 35 Eastman Investment and Employee Stock Ownership Plan Exhibit Index Exhibit Number Description Sequential Page Number Consent of Independent Registered Public Accounting Firm 37 36
